Citation Nr: 1531918	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a July 2014 videoconference hearing. A transcript is of record. A VLJ who chairs a hearing shall fulfill two duties, fully explain the issues and suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). At the hearing, the VLJ asked specific questions concerning the elements that were lacking in order to substantiate the Veteran's service connection claim, including queries directed at his history of noise exposure and his post-service treatment history. The Veteran volunteered the salient details of his service and treatment history. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In December 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.


FINDING OF FACT

The most probative evidence shows that the Veteran's bilateral hearing loss is not related to service or to an incident of service origin, to include in-service acoustic trauma, and was not manifest to a compensable degree within one year of separation from service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred during active military service and is not presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant, prior to initial adjudication, of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). The VCAA notice requirements apply to all five elements of a service connection claim:  (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a pre-adjudication letter dated in January 2010 the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA and the effect of this duty upon his claim. In addition, this letter also informed him of how disability ratings and effective dates are assigned. See Dingess, 19 Vet. App. at 484. The Veteran has not asserted any deficiencies in the notice provided. The Board thus finds that the duty to notify the Veteran has been satisfied.

The Board also finds that VA has satisfied its duty to assist the Veteran. VA has a duty to assist, to include procuring, or assisting a claimant in procuring, service treatment records and other pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's service treatment records are unavailable. The Veteran was requested to provide any service treatment records in his possession by a May 2010 letter, and informed of the unavailability of such in the June 2010 rating decision. VA has a heightened duty to consider resolving reasonable doubt in favor of the claimant, to assist the claimant in developing the claim, and to explain its decision when there are lost or missing service records. Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46 (1996); Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). But missing records concerning a Veteran's service, while unfortunate, do not lower the threshold for an allowance of a claim. No presumption, either in favor of the claimant or against VA, arises in this circumstance when there are lost or missing service records. Cromer, 19 Vet. App. 215. The legal standard for proving the claim is not lowered. Rather, the Board's obligation to discuss and evaluate evidence is heightened. Russo, 9 Vet. App. 46; Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188 (1999). 

The Veteran underwent VA audiological examination in April 2010, and an addendum opinion was received in February 2015. The Board finds that the February 2015 VA opinion is adequate, as such was made with review of the claims file and consideration of the Veteran's lay statement, contained a description of the history of the disability at issue, documented and considered the relevant medical facts and principles, and provided a sufficient etiological opinion. 

Additionally, the Board finds there has been substantial compliance with its December 2014 remand directives. The United States Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that the Agency of Original Jurisdiction (AOJ) obtained a sufficient VA opinion and later issued a supplemental statement of the case in March 2015. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss, as an organic disease of the nervous system, is a chronic disease as listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Chronic diseases are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, absent evidence to the contrary. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309(a). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic diseases, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). To establish service connection for hearing loss, the Veteran is not obliged to show that his hearing loss was present during active military service. However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran asserts that his current bilateral hearing loss is the result of in-service noise exposure. As discussed above, his service treatment records are not available. At the time of his July 2014 Board hearing, the Veteran asserted that he first noticed hearing problems during service in 1990 and did not seek treatment for such, as he was able to continue working. He reported that after separation from service, as he could still work, he did not seek audiological treatment; and that it was not until 2001 did he "start looking into it." He denied post-service occupational noise exposure, and reported that from the time he separated from service to the time he began working in corrections and in court operations 14 years prior, he worked in a furniture store and for the post office. He denied post-service recreational noise exposure. 

The Veteran's service separation form, his DD Form 214, shows that his military occupational specialty was crewman for amphibious assault vehicles. In a March 2010 statement, the Veteran asserted that during service he was exposed to loud explosives, engines, and gun fire. At the time of his July 2014 Board hearing, the Veteran reported that he was provided hearing protection during service but such was not used for certain tasks. He reported that while he was a crewman for amphibious assault vehicles, he also worked on the gun range for six months. There is no evidence of record to show that the Veteran engaged in combat, but in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by such service record, the official history of each organization in which such Veteran served. 38 U.S.C.A. § 1154(a). Further, the Veteran is competent to report the circumstances of his service and there is no evidence that he is not credible in this regard. Layno, 6 Vet. App. 465, 470. As such, noise exposure is consistent with the Veteran's service, and the Board concedes in-service acoustic trauma.

A post-service private audiogram dated in February 2001 indicates that the Veteran reported in-service noise exposure and exposure at a previous job working with forklifts. He denied recreational noise exposure. He reported that his hearing was tested in 1992, during service. He reported that he noticed a hearing problem at the age of 31. As the Veteran was born in 1969, he was 32 years old at the time of the February 2001 audiogram, and his report that he noticed hearing problems was thus in 2000. Also, a September 2009 private audiogram, conducted by the Veteran's employer at the time, indicates that he was employed in court operations and that he reported a known history of bilateral hearing loss 12 months prior.  

The Veteran underwent VA audiological examination in April 2010. The Veteran demonstrated puretone thresholds at 500, 1000, 2000, 3000, 4000 Hertz of 55, 55, 30, 15, 10 decibels respectively in the right ear, and 55, 60, 35, 20, 35 decibels respectively in the left ear. These results reflect a hearing loss disability as contemplated by the rating schedule. 38 C.F.R. § 3.385. The Veteran reported that he noticed hearing difficulty in 1990. He reported in-service noise exposure to include exposure to artillery, aircraft, heavy equipment, weapons, explosions, and engine noise during training exercises, sometimes without hearing protection. He denied loud and excessive post-service recreational and occupational noise exposure and reported employment to include the post office, moving furniture with a forklift, corrections, and target practice with hearing protection at the Sheriff's Office. 

The examiner, in April 2010, asserted that she could not resolve the etiological issue without resorting to speculation. She reasoned that low-frequency hearing loss was atypical of noise-induced hearing loss; however, determination of the onset of hearing loss due to another etiology could not be made, as there were no hearing examinations and no service treatment records to review. She noted that 2001 private audiological testing revealed a low-frequency hearing loss, consistent with current findings. She also noted the discrepancy between the Veteran's 2001 report of the onset of his hearing difficulties as 2000, as opposed to his report of onset during the current VA audiological examination as 1990. 

In a February 2015 addendum, a VA examiner opined that the Veteran's bilateral hearing loss is less than likely caused by or a result of his conceded in-service traumatic noise exposure. He reasoned that the Veteran's hearing was bilaterally impaired in the low frequencies in 2001 using calibrated audiometrics nine years following active service, without evidence of any significant change when compared to the April 2010 VA audiological examination results. He asserted that the hearing loss was a low-to-mid frequency hearing loss with normal hearing preserved in the high frequencies, commonly called a "reverse-slope audiogram," and that such is not likely secondary to acoustic trauma, noise exposure. 

The examiner reported that the stereocilia within the cochlea that are commonly damaged from acoustic trauma, due to a lack of surrounding supporting cells, are the high frequency stereocilia measured commonly at 4000 Hertz and that out of the roughly 38 million hard-of-hearing people in the United States and Canada, only about 3,000 have this unusual "reverse-slope audiogram" hearing loss. He noted that there is thus little authoritative information written on this subject. He asserted that there are a number of causes of reverse-slope losses, but the two most common causes seem to be certain genetic or hereditary abnormalities and Meniere's disease. He reported that the Veteran did not have Meniere's disease. The examiner noted that there are more than 40 genes that have been identified to cause hearing loss, 300 syndromes with related hearing loss, and each syndrome may have causative genes which can cause mild to profound impairment. He further asserted that the Institute of Medicine has concluded that based on current knowledge of cochlear physiology there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. He concluded that although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.

The February 2015 VA opinion was based on a review of the claims file and the examiner offered a reasonable medical basis for his conclusion. Absent probative evidence to the contrary, the Board is not in a position to further question the opinion. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). In this regard, the Board notes that both examiners commented on the discrepancy in the record as to the Veteran's reported onset of his bilateral hearing loss. In its December 2014 remand, the Board specifically advised the examiner that the Veteran's lay statements as to onset should be considered. In the present appeal, however, the basis of the examiner's negative February 2015 opinion is that, in essence, regardless of date of onset, the Veteran's hearing loss is a low-to-mid frequency hearing loss with normal hearing preserved in the high frequencies, commonly called a "reverse-slope audiogram," and that such is not likely secondary to acoustic trauma. Further, as discussed below, the Board finds that the Veteran's statements as to the onset of his bilateral hearing loss in 1990 lack credibility and are of little probative value.

In this case, there is no probative evidence of record to support the conclusion that the Veteran's bilateral hearing loss disability is related to his conceded in-service acoustic trauma, or that such was manifest to a compensable degree within one year of active service. The Board has considered whether service connection for bilateral hearing loss, as an enumerated chronic disability, is warranted considering the Veteran's lay statements that he first noticed difficulty with his hearing in 1990, during service, and only sought treatment when he had difficulty working in 2001. Walker, 708 F.3d 1331. The Veteran is competent to report as to the onset of his bilateral hearing loss, or the time at which he noticed difficulty hearing. Layno, 6 Vet. App. 465, 470. However, the Board finds that the Veteran's lay statements as to the onset of his hearing difficulties in 1990 lack credibility and are of little probative value. Caluza, 7 Vet. App. 498. In this regard, it is significant that during private audiological assessment in 2001, approximately eight years prior to the Veteran's claim, he was specifically asked when he noticed hearing problems and he responded, as discussed above, that such occurred at age 31, or as the Board has determined, the year prior, in 2000. He was not asked by the treating professional when his hearing problems caused problems with employment, he was specifically asked when he noticed his hearing problems. The Veteran did not report to the private audiologist that he noticed hearing difficulties in 1990 during service and such only recently caused employment difficulties, and that this instance of treatment was his attempt to "start looking into it;" as he asserted to VA during the course of his appeal. His lay statements as to the onset of his bilateral hearing difficulty in 1990 were not made until his VA claim a number of years later. The Board thus finds that the Veteran's statements as to onset made to a private audiologist in 2001 for the purpose of evaluation or treatment are more probative than his statements to VA made in connection with his claim for benefits.  

Further, there is no indication that the Veteran has the requisite skill or training to determine that his particular type of bilateral hearing loss is related to his in-service acoustic trauma. Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, his is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Thus, the Board finds that the Veteran's lay assertions, no matter how sincere, are not competent or sufficient and are not probative evidence in the present case. 









(Continued on the next page)
Thus, the probative evidence of record is against the Veteran's claim of entitlement to service connection for bilateral hearing loss. As such, the benefit of the doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


